Citation Nr: 1714404	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability. 

2.  Entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Board hearing before the undersigned in January 2012.  A transcript of the hearing is associated with the claims file. 

In April 2014, the Board remanded these matters for further development.  In a December 2014 decision, the Board denied the claims for service connection for bilateral foot and knee disabilities.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an Order granting a Joint Motion of the parties to vacate the Board's decision and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In April 2016, the Board remanded these claims for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for a VA examination by a doctor who did not previously examine him to determine the etiology of any bilateral foot and bilateral knee condition diagnosed on examination.  The RO readjudicated these claims in a February 2017 supplemental statement of the case.  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disability that is attributable to his military service. 

2.  The Veteran does not have a bilateral foot disability that is attributable to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. § 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  The Veteran referred to private treatment records for his bilateral foot disorder from Cleveland, Ohio during his May 2016 VA examination.  However, he did not identify the provider and has not otherwise provided sufficient information to VA to obtain records from that provider.  Nor has he requested that VA obtain records from the unnamed provider.  The Veteran received 38 U.S.C.A. § 5103(a)-compliant notice prior to the examination which notified him of the information and evidence necessary to substantiate his claim.  Consequently, the Board finds that VA has fulfilled its duty to assist the veteran in obtaining records.
 
Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for his knees in February 2010, May 2014, and May 2016, and examinations for his feet in May 2014 and May 2016.  VA provided the Veteran with an examination in May 2014 to ascertain the nature and etiology of his bilateral knee and foot disorders.  Pursuant to the October 2015 Joint Motion for Remand, the Board requested another examination in a April 2016 remand in order to obtain a competent medical opinion as to the nature and etiology of the Veteran's bilateral knee and bilateral feet disabilities.  The May 2016 examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Service Connection for Bilateral Foot Disability

A.  Factual Background 

A June 1984 service treatment record (STR) shows that the Veteran presented for treatment with complaints of a one-day history of discomfort in his feet.  He was found to have a blister and tender left upper foot.  A later June 1984 STR shows that the Veteran complained of completing a 12-mile road march that hurt his foot.  He was assessed with having a blister, ankle strain, and placed on a soft shoe profile with no physical training for four days.  The Veteran did not indicate any problems with his feet on a February 1986 Report of Medical History.

In an August 2004 private treatment podiatry record note, the Veteran presented with complaints of right foot heel and arch pain for about two weeks.  He related the classic presentation of plantar fasciitis with the first step pain and post static dyskinesia.  The Veteran denied any trauma.  He reported that he tried over the counter arch supports with no relief.  He was diagnosed with classic plantar fasciitis of the right foot.  He presented for follow-up in October 2004 and was diagnosed with recalcitrant plantar fasciitis of the right foot.  He received a cortisone injection.  

In October 2005, the Veteran underwent cryosurgery of the right foot.  

In a March 2006 private treatment note, the Veteran complained that his left foot was beginning to hurt and he was diagnosed with early plantar fasciitis of the left foot.  

In a January 2007 private treatment note, the Veteran presented with a new complaint of left heel pain that was hurting just like the right foot.  

In February 2007 the Veteran was diagnosed with recalcitrant heel pain of the left foot and underwent a cryoneurolysis left plantar fascia by Dr. J.S.

In a March 2007 private treatment note, Dr. J.S. reported that the Veteran's left plantar fasciitis had mildly improved.  

In an April 2007 private treatment note, the Veteran noted that his left heel continued to improve and he was happy with the way his foot felt.  

In August 2008, the Veteran again presented for right heel pain and reported that it was doing well for a while but then the pain returned.  He indicated that he had been bothered with it for the past few months.  Dr. J.S. diagnosed the Veteran with recurrent plantar fasciitis and tarsal tunnel syndrome of the right foot.  

In a September 2008 private treatment note, the Veteran complained that his right heel was really hurting and he wanted an injection.  

In an October 2008 statement, the Veteran stated that he wanted to file a claim for compensation in 1991 but "he was young and dumb and he did not receive good representation on [his] claim."  He continued to state that the VA office in Cleveland, Ohio, where he lived at the time, did not help nor care about his claim and they did not tell him how to present a claim or what documents were needed.  

In November 2008, the Veteran was referred for a neurology consultation with Dr. A.H.  The Veteran was evaluated for pain in the feet and reported a history of ankle and foot pain after leaving the military.  He reported that he had been treated for plantar fasciitis in both feet with steroid injections and cryotherapy.  The Veteran wrote on a consultation form that he first became aware of his feet problems in 1989.

In an August 2009 private treatment record, the Veteran related that his right foot was doing "ok," but that the left foot continued to give him pain.  He stated that he had first step pain, but also a lot of pain while walking at work.  Dr. J.S. assessed him as having a stress reaction/early stress fracture of the left fourth metatarsal and chronic plantar fasciitis of the left foot.  He later underwent an endoscopic plantar fasciotomy for his left recalcitrant plantar fasciitis in September 2009.

At the Veteran's January 2012 hearing, he testified that his feet pain started in service during a road march.  Specifically, he testified that he injured his feet during physical training while in light infantry and battalion, where he did a lot of air assault and pounding on his feet.  He stated that he was seen for treatment of his feet, was given anti-inflammatories, and told to take some time off or go on light duty.  The Veteran further stated that he did not remember being placed on profile.  

At a May 2014 VA examination, the Veteran reported that his bilateral foot condition began in service, specifically after marching with full gear.  The Veteran noted pain in the arches on both sides and across the dorsum of the feet from mid foot distally that goes into the toes.  The Veteran indicated that he frequently got muscle spasms in the arches of both feet.  The Veteran denied any numbness or tingling.  The May 2014 x-rays were normal and were negative for arthritis.  The VA examiner diagnosed the Veteran with plantar fasciitis.  The examiner opined that there was no evidence in the STRs that the Veteran ever had more than acute and self-limited conditions in June 1984.  The examiner continued to say, "in fact, [the Veteran] reported no feet/foot conditions within about three months of discharge in his own handwriting when filling out the Report of Medical History in February 1986."  The examiner concluded that "it is more likely than not that current feet problems occurred in military service."  

At a May 2016 VA examination, the Veteran reported bilateral foot pain while on active duty, but could not remember the onset year.  The Veteran indicated that he was seen a couple of times for bilateral foot condition in sick call by a medic and treated but he could not recall the diagnosis while he was serving on active duty.  The Veteran also reported been seen by a private doctor for his bilateral foot condition and diagnosed with plantar fasciitis in Cleveland, Ohio.  The Veteran noted that he was also seen by a private doctor since 2004 for his bilateral foot condition and that he was diagnosed with plantar fasciitis and chronic foot pain.  The May 2016 x-rays showed bilateral calcaneal spurs and it was negative for arthritis.  The Veteran reported wearing orthotic inserts every day for daily activities.  

The VA examiner diagnosed the Veteran with moderate plantar fasciitis, both feet.  The examiner opined that the Veteran's bilateral foot disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran indicated "no" for foot trouble and no mention of plantar fasciitis on his February 1986 separation examination.  Based on the evidence, the VA examiner indicated that it did not appear that the Veteran's bilateral plantar fasciitis was incurred in service and it was not aggravated by service.  

B.  Analysis

The Veteran asserts that his bilateral foot disability began in-service and is due to marching with full gear and training.  

The Board notes that the Veteran does have a current disability affecting the feet, namely plantar fasciitis.  

With respect to the origin of the right and left foot disorders, service treatment records are silent for any reference to plantar fasciitis.  Instead, the records document two complaints of foot pain, both during 1984, during which the Veteran was found to have blisters and left upper foot tenderness.  He was placed on a soft shoe profile with no physical training for four days, but thereafter the service treatment records are devoid of any reference to foot complaints or findings for the remainder of service, and at his 1986 discharge examination, the Veteran denied any problems with his feet.

Moreover, there is no post-service evidence of right or left foot disability until 2004, about 20 years after service, at which time the Veteran presented with a 2-week history of foot complaints.  Although the Veteran contends that he nevertheless has experienced bilateral foot pain since active service, the Board does not find his account credible.  First, the Board points out that he served for two more years after his foot complaints in 1984, and yet did not again report any foot problems, and in fact denied any foot problems when specifically asked at discharge.  This is inconsistent with his current account of continuous foot problems beginning in service.  Next, the Board finds it unlikely that the Veteran would thereafter continue to suffer foot problems for 20 years without seeking treatment, despite his history of seeking treatment in 1984.  He has not offered any explanation for the absence of treatment records for 20 years, and the Board notes that at least by 2000 he was employed with the Federal government.  Although he mentioned at his latest examination that he was treated at a private facility in Ohio, he has not identified the facility.  Nor did he claim that those records in any event would have supported a relationship of his current disorders to service.  The Board lastly points out that when he finally did seek treatment for his right foot problems in 2004, he reported the recent onset of the impairments, and denied any trauma.  It was not until 2006 that he reported his left foot problems began.  In a November 2008 treatment record entry, he reported first becoming aware of his foot problems in 1989; this was coincident with his filing the current claim seeking service connection.  In other words, it was not until around the time that he filed his claim seeking compensation that he started reporting his symptoms as starting in service and existing continuously since then.

The Board finds that the above cast doubt on the credibility of the Veteran's account of symptoms in service and thereafter.  The Board finds the account to lack credibility.

The May 2016 VA examiner in particular concluded that the Veteran's bilateral foot disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner based his conclusion on an accurate understanding of the Veteran's medical history, including the lack of symptoms or complaints after 1984 in service.  The examiner concluded that the Veteran's bilateral plantar fasciitis was not incurred in service or aggravated by service.  

The Board finds the May 2016 medical opinion to have high probative value, given the examiner's review of the medical record, accurate understanding of the Veteran's medical history, and reasoned conclusion.

The only other medical opinion addressing the etiology of the bilateral foot disorder is inconsistent as to the question at hand.  On the one hand, the May 2014 VA examiner did provide a nominal conclusion that the Veteran's bilateral foot disability was as likely as not related to service.  On the other hand, the examiner's explanation for the conclusion actually supports the opposite conclusion, namely that the bilateral foot disorder is not related to service.  In other words, the examination report is internally inconsistent, and therefore inadequate, and does not constitute probative evidence in this case. 

The only other evidence supportive of the claim are the statements of the Veteran himself.  Although in some cases a layperson such as the Veteran is competent to comment on the etiology of a disorder, in this case, the determination as to the etiology of the foot disorders is clearly beyond the capabilities of a layperson.  In this regard the Board points out that the foot disorders at issue are not directly observable, such as a skin disorder or even pes planus.  This, coupled with the first documented presentation of the disorder some two decades after service presents a complicated disability picture that is more suited to the realm of medical expertise.  Even were the Veteran competent to comment on etiology, however, the Board finds the May 2016 examiner's opinion is in any event more probative than the opinion of the Veteran.  The examiner clearly has more education, experience and expertise in determining the nature and etiology of disorders. 

In sum, there is no competent or credible evidence of plantar fasciitis in service, no credible evidence of right or left foot disability for about 20 years after service, and no competent evidence linking the current bilateral foot disability to service.  In light of the above, the Board finds that the preponderance of the evidence is against the claim, and the claim seeking service connection for bilateral foot disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



IV.  Service Connection for Bilateral Knee Disability

A.  Factual Background 

A February 1984 STR shows that the Veteran presented with complaints of pain and stiffness in his right knee when walking down hills or running; the symptoms had a gradual onset, but did not involve swelling.  He was examined for tenderness at the lateral knee at the site of insertion of popliteus tendon, with the rest of the examination being negative.  He was diagnosed with tendonitis and placed on a profile for eight days that restricted him from walking or running up or down hills or running greater than one mile a day.  A July 1985 STR shows the Veteran complained of right knee pain for one week noting no other problems with the knee besides soreness.  The examination revealed no swelling or discoloration.  He was treated with aspirin and an ace wrap.  On a February 1986 Report of Medical History, the Veteran denied any complaints of tricked or locked knee.  The observing physician also made no notation of any problems related to the Veteran's right knee.

In a November 2000 private treatment note, the Veteran presented with complaints of right knee pain and stiffness for approximately four months in duration.  He reported that he was a post office clerk where he distributed mail.  He further reported that he was on his feet and walked most of the day where he did pushing and lifting activities.  He also exercised at home including half-squat, latissimus strengthening, benching, free weights, and leg extensions.  He also ran for aerobic conditioning.  He had pain point tender posteromedial meniscus of the right knee and was diagnosed with patellofemoral syndrome.  

A December 2000 private treatment record shows that the Veteran called one hour prior to his appointment stating that he had fallen and reinjured his right knee.  He stated that he felt he did not need any further therapy, as far as his knee was concerned and was instructed to follow-up with his physician.  

A January 2001 private treatment record shows the Veteran reported a six month history of increasing pain and tenderness in his right knee.  He denied any trauma.  He further related that he had been on a squatting program and that he had been doing squats frequently each day.  He stated that his pain and tenderness had grown increasingly severe and that he was unable to walk stairs.  He was diagnosed with right knee patellar femoral syndrome.  

A January 2004 radiology examination report revealed small joint effusion, otherwise, unremarkable.  

A February 2004 private treatment note indicated the Veteran reported that his right knee symptoms first began three or four years ago.  

In November 2008, the Veteran was seen for an initial evaluation regarding his bilateral knees by Dr. D.C.  He was diagnosed with mild bilateral patellofemoral chondromalacia of the knees.  

At a February 2010 VA examination of his right knee, the Veteran reported that his knee felt weak "that's all" and "it gives way sometimes."  The Veteran reported that he experienced occasional sharp pains on either side of the joint, anteriorly, and no pain, weakness, stiffness, deformity, instability or locking.  The VA examiner diagnosed the Veteran's right knee with retropatellar pain syndrome.  The examiner opined that the Veteran's present complaints were of a different pattern than those in service, which were posteriorly with no giving way and he concluded that the Veteran's current right knee condition was not related to knee complaints in-service.

At a May 2014 VA examination, the Veteran indicated that the bilateral knee disability began in service and it was a gradual onset, as there was no injury, but rather from running and long marches with full gear.  The Veteran noted that the right knee began to hurt first but within a few months, the left knee began to hurt.  The Veteran reported constant pain in his knees and the pain level was an 8 out 10 every day, in both knees.  The Veteran indicated that he took ibuprofen for the pain and used cold packs, heat and knee elastic sleeve braces.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that there was no evidence in the STRs that the Veteran ever had more than an acute and self-limited condition.  The examiner indicated that the Veteran did not follow-up after his medical visits in February 1984 or in July 1984, so there was insufficient evidence and no evidence in the STRs that he ever had an ongoing or chronic knee condition.  The May 2014 x-ray did not indicate arthritis.  The VA examiner diagnosed the Veteran with chrondromalacia patella (patella femoral syndrome).  The examiner stated that, in fact, the Veteran reported no knee condition when completing a February 1986 Report of Medical History and that subsequent to military service, the Veteran's private post-service treatment records reflected a relatively short duration of knee problems.  Thus, the examiner concluded that "it is more likely than not" that the current knee problems occurred during military service.  

At a May 2016 VA examination, the Veteran reported that his bilateral knee pain began while on active duty but that he could not recall the year.  The Veteran indicated that while on active duty he was seen and treated in sick call for his swollen and bruised right knee but no specific diagnosis was provided for the knee.  The Veteran noted that the pain began in his left knee one year after his right knee but he could not recall the year.  The Veteran reported that he was seen in sick call and treated but no specific diagnosis was provided for the left knee.  The Veteran noted that he had difficulty in walking more than 100 feet, bending at the knee, standing more than 30 minutes, and in bearing weight and daily activities.  The Veteran reported the use of bilateral knee braces on a regular basis for daily activities as he was directed to buy them by his private primary care physician.  The Veteran was wearing the right knee brace to the examination.  

The VA examiner diagnosed the Veteran with moderate bilateral knee strain.  The examiner opined that the Veteran's bilateral knee strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that it is unlikely that the Veteran's right knee pain noted in the STRs in 1984 and 1985 led to the current bilateral knee strain.  The examiner indicated that the Veteran's BMI of 28.7 and deconditioning was most likely the reason for his bilateral knee strain as there was no significant findings noted on the May 2016 knee x-rays.  The examiner noted that since the Veteran's right knee strain was not incurred in service then it would not have been aggravated by service.  The examiner reported the remand requested an opinion regarding the left knee disability if an opinion that the right knee disability was incurred in service was found on examination.  The examiner opined that since the Veteran's right knee disability was not incurred in service, an opinion regarding the left knee disability due to the right knee disability was not necessarily and the left knee was not aggravated by the right knee disability. 

B.  Analysis 

The Veteran asserts that his right knee disability began in service and it was due to running and long marches with full gear in service.  The Veteran does not claim and the record does not reflect that any left knee disability was present in service or for many years thereafter.  

There is evidence of current bilateral knee disability.  A February 2010 VA examination report shows a diagnosis of retropatellar pain syndrome in the Veteran's right knee.  A May 2014 VA examination report shows a diagnosis of chrondromalacia patella (patella femoral syndrome).  A May 2016 VA examination report shows a diagnosis of moderate bilateral knee strain.

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral knee disability first manifested a number of years after service separation and is not related to an injury or event in active service. 

In this regard, the service treatment records show that the Veteran did get treatment for his right knee.  The February 1984 STR shows that the Veteran presented with complaints of pain and stiffness in his right knee when walking down hills or running, with a gradual onset, and he was diagnosed with tendonitis and placed on a profile for eight days that restricted him from walking or running up or down hills or running greater than one mile a day.  The July 1985 STR shows that the Veteran complained of right knee pain for one week noting no other problems with the knee besides soreness.  Thereafter, no further knee complaints were reported, and on the February 1986 Report of Medical History, the Veteran denied any knee problems when asked, and the observing physician found no knee problems. 

There is no post- service medical evidence of knee disability until approximately 2000, about 16 years after service.  Although the Veteran contends that he has experienced right knee pain on a regular basis since active service, the Board does not find his account credible.  In this regard, the Veteran's STRs do not reflect continued treatment for knee problems after 1985.  To the contrary, on the February 1986 Report of Medical History, prepared by the Veteran for separation, he denied any complaints of tricked or locked knee and did not affirmatively report any knee trouble.  Also, the observing physician made no notation of any problems related to the Veteran's right knee.  In addition, the Veteran's subsequent reporting of the onset of his knee problems has been inconsistent.  In this regard, he reported during a February 2004 private treatment visit that his right knee symptoms first began three or four years previously.  Based on the report of medical history and the Veteran's inconsistent post-service reporting of onset of knee problems, the Board does not credit his contention of continuity and does credit the history of onset of post-service knee problems shown by the medical evidence.  

Regarding whether the Veteran's knee disability is otherwise related to service, the February 2010 VA examiner opined that the Veteran's present complaints were of a different pattern than those in-service, which were posteriorly with no giving way and he concluded that the Veteran's current right knee condition was not related to knee complaints in-service.  Additionally, the May 2016 VA examiner specifically opined that the Veteran's bilateral knee strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness indicating that it is unlikely that the Veteran's right knee pain noted in the STRs in 1984 and 1985 led to the current bilateral knee strain.  The examiner also found that the Veteran's BMI of 28.7 and deconditioning was most likely the reason for his bilateral knee strain as there was no significant findings noted on the May 2016 knee x-rays.  Additionally, the examiner opined that since the Veteran's right knee disability was not incurred in service, an opinion regarding whether the left knee disability was due to the right knee disability was not necessarily and the left knee was not aggravated by the right knee disability.

The Board finds the February 2010 and May 2016 medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, the Board finds that the examiners based their opinions on an accurate chronology of the Veteran's bilateral knee pathology (i.e. that shown by the medical evidence).

In addition, the May 2014 VA examiner's opinion again provided a nominal conclusion that the Veteran's bilateral knee disability was as likely as not related to service.  However, the explanation of his opinion supports the opposite conclusion (i.e. that such a relationship is less likely than not).  The examination report is internally inconsistent, and consequently is inadequate.  

Moreover, to the extent that the Veteran is alleging that the current, chronic bilateral knee disability is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of a bilateral knee disability, the Veteran's opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Particularly where the matter involves an internal process affecting a joint, for which the competent and credible evidence first shows began more than a decade after service, the Board finds that opining on the etiology of the knee disorders is not within the capabilities of a layperson.  Accordingly, the weight of the evidence is against a finding that the current bilateral knee disability is otherwise related to service. 

In sum, there is no credible evidence of right or left knee disability after 1985 in service, no competent or credible post-service evidence of bilateral knee disability until more than a decade after service, and no competent opinion linking the current right or left knee disorder to service.  In light of the above, the Board finds that the preponderance of the evidence is against a finding that the current bilateral knee disability was incurred in-service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral knee disability is denied.


ORDER

Service connection for bilateral foot disability is denied.

Service connection for bilateral knee disability is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


